DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed 10/16/2020 with respect to claims 21-26 and 28-40 have been considered.
Even though Versace et al. teaches autonomous robotic control – the abstract, the teachings of Versace reference include receiving inputs from sensors, camera for full motion video, microphones for audio signals, wireless sensors for radio signals etc. in order to recognize patterns that occurring visually, auditory and/or from radio signals etc. – See fig. 1.
	Regarding the arguments on pages 12-13 in relating to the amended limitations, please see the new columns and lines cited below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-26, 29, 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Versace et al. (US 10083523) in view of Reisman (US 20030229900).
As per claims 21, 37, 39, Versace et al. (US 10083523) teaches
a computing system comprising: one or more processors, one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, the computing system is caused to perform a method for creating a store of sensed features and controlling creation of or access to information sensed by one or more sensors sensing entities in a physical space (fig. 13: sensors, processors etc.; col. 9: employ a learning scheme that maximizes memory efficiency in terms of learning accuracy and capacity to enable both fast and slow stable learning of sensory features; col. 13:61-67); 
the method comprising: creating a computer-navigable graph comprising a plurality of nodes, each of the plurality of nodes representing at least one of a plurality of features of a plurality of sensed physical entities sensed by one or more sensors in a physical space over a plurality of times, wherein when each node is created  (col. 3:51-63; col. 29:1-14: if the label has never been seen before, the name layer creates a node and associates the current view and object with that name. After this learning, the name layer can also recall a label by returning the string label associated with the maximally active name category node; col. 30:27-56: classifying information at different spatial and temporal scales. A predictive subsystem, activated upon recognition of a currently presented category, which learns to signal and prime for the most common input that appears next in a sequence. This predictive subsystem robustly learns short sequences by operating on categories of events rather than individual input patterns, and the learned knowledge is easily extracted as a transition probability matrix among learned clusters of sensor states); 
the creation of each node restricted by and satisfying a node creation criteria including an identity of a sensed physical entity associated with the each node and a sensed feature associated with the physical entity (col. 6:51-66: creating an objects category that maps spatially defined visual, auditory, and radio signals in a unique object; col. 23:1-6: create a new node with a weight vector identical to the currently viewed feature vector; col. 10:23-35: allows a robot, a camera, a microphone, or another sensor ( e.g., LIDAR, RADAR, IR sensor) to quickly learn the identity of a new, previously unlearned input without the need to retrain previously seen input; col. 29:1-14: if the label has never been seen before, the name layer creates a node and associates the current view and object with that name. After this learning, the name layer can also recall a label by returning the string label associated with the maximally active name category node; col. 31:43-53).
	Versace does not explicitly teach the node creation criteria including both implicit and explicit criteria, storing the computer-navigable graph in a sensed feature store and restricting access to the nodes of the computer-navigable graph stored in the sensed feature store based on one or more access criteria, the restricting access based on the one or more access criteria including being based on both a type of node and a type of access to the type of node.
Reisman teaches
the node creation criteria including both implicit and explicit criteria (para. 42: allows users to create, manipulate, and/or examine hypermedia, and consists of a "run-time layer" that provides tools for accessing, viewing, navigating, and manipulating hypermedia, a "storage layer'' that models the basic node/link or resource/link network structure of the hypermedia; para. 116: digital rights management/DRM and conditional access/CA may be provided; para. 194: viewers might be given controls to determine which one or more linkbases are to be applied at any given moment or time-span or anchor position, with what priority among selected alternatives, including controls for passive (automated and implicit) or active (explicit by the user) selection; para. 292, 528: introduces a new class of entitlement for which conditional access control methods might be applied. For example, a cable service provider might track entitlements to view specific channels).
storing the computer-navigable graph in a sensed feature store and restricting access to the nodes of the computer-navigable graph stored in the sensed feature store based on one or more access criteria, the restricting access based on the one or more access criteria including being based on both a type of node and a type of access to the type of node (para. 42; para. 72, 80: scene graphs; para. 138, 191: restrict viewing or accessing; para. 292-293: the basic functions of such security measures are to identify and authenticate any PC user seeking access to data for a TV, and to use an access control list or similar specification of privileges to determine that the user at the TV and at the PC correspond to one another, at either an individual or family level, as may be desired, or are otherwise to be granted access privileges, with support for the case that different ID schemes and authentication methods may be used at the different device sets. Thus, an unauthorized/unsubscribed user is neither allowed to access nor stored/created a node of a specific file/program etc.; para. 528, 696, 796: independent enhancement providers might be unable to create the most effective enhancements in real time, or even within weeks. Thus, it might be desirable to offer a special pre-release to enhancement providers that is open to all qualified parties, but possibly restricted from the general public, that is far enough in advance of the general premiere as to permit creation of rich enhancements to be done for that premiere). 
the access criteria including criteria based on type of access including read-type access and computational-type access, wherein read-type access allows direct access to read the content of an accessed node and computational-type access does not report the exact contents of the accessed node (para. 42: allows users to create, manipulate, and/or examine hypermedia, and consists of a "run-time layer" that provides tools for accessing, viewing, navigating, and manipulating hypermedia, a "storage layer'' that models the basic node/link or resource/link network structure of the hypermedia; para. 116: digital rights management/DRM and conditional access/CA may be provided; para. 83, 116: conditional access technologies including …identification of users and their entitlements; para. 173, 307: conditional access features can be applied to limit uses in accord with access rights; para. 871: usage monitoring and accounting of links passed to edge servers.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Versace to include the graph data structure to store characteristics/features of objects, as taught by Reisman, for the advantage of allowing users to create, store, search and retrieve/manipulate data records only on certain node.

As per claims 22, 38, 40, Versace et al. teaches 
the computer-navigable graph comprising: a space-time data structure corresponding to the physical space within which one or more physical entities are to be tracked by the one or more sensors, the space-time data structure representing a node in the computer-navigable graph; one or more entity data structures that each corresponds to a respective sensed physical entity that is sensed within the location, and each corresponding to a node in the computer-navigable graph (figs. 1, 2A: visual and auditory capture objects in full motion video by camera and output object ID, item 900; col. 30:1-40; col. 36:29-35); 
for each of at least one of the entity data structures, one or more sensed feature structures that each correspond to a responsive sensed feature of the corresponding entity data structure, and each corresponding to a node in the computer-navigable graph; and for at least some of the sensed features for at least one of the sensed plurality of entities, a signal segment was used to sense the sensed feature, each signal segment representing a node in the computer-navigable graph (col. 20:1-23: a set of views connected to the same object category node; col. 31:4-22).  

As per claim 25, Versace does not explicitly teach claim 25.
Reisman teaches
the restriction of creation of or access to a particular sensed feature node of the computer- navigable graph comprising a restriction in access to the particular sensed feature node of the computer-navigable graph (col. 11:38-59: a hierarchy of classifiers that collectively learn to visually recognize an arbitrary number of objects regardless of each object's position and orientation relative to the sensor(s), e.g., a camera; provides a supervised learning environment that not only improves classification accuracy and learning speed but also dynamically creates a user-friendly search interface to the visual system's learned knowledge; para. 80: scene graphs; para. 191: restrict viewing or accessing; para. 72, 292-293, 696, 796: independent enhancement providers might be unable to create the most effective enhancements in real time, or even within weeks. Thus, it might be desirable to offer a special pre-release to enhancement providers that is open to all qualified parties, but possibly restricted from the general public, that is far enough in advance of the general premiere as to permit creation of rich enhancements to be done for that premiere). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Versace to include the graph data structure to store characteristics/features of objects, as taught by Reisman, for the advantage of allowing users to create, store, search and retrieve data records only on certain node.

As per claims 26, 29, Versace does not teach claim 29.
Reisman teaches
the restriction of creation of or access to a particular entity data structure node of the computer- navigable graph comprising a restriction in access to the particular entity data structure node of the computer-navigable graph; the restriction of creation of or access to a particular signal segment node of the computer- navigable graph comprising a restriction in access to the particular signal segment node of the computer-navigable graph (para. 138: restricted to browsing directed to those resources and/or servers; para. 276, 292: data would be relayed from the user's STE only to the same user's PC as a service to the user as data owner, and could be restricted from disclosure to any other party; para. 529: control access to the use of links. Such a method of conditional access and charging for third party links could be applied more generally, to any use of third party links, even on a single device set; para. 696, 796, 810, 869).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Versace and Reisman in order to manage user requests in accessing available sources.

As per claim 31, Versace does not teach claim 31.
Reisman teaches
the restriction of creation of or access to a particular node of the computer-navigable graph being a restriction in access to the node of the computer-navigable graph (para. 276, 529: control access to the use of links. Such a method of conditional access and charging for third party links could be applied more generally, to any use of third party links, even on a single device set; para. 796: independent enhancement providers might be unable to create the most effective enhancements in real time, or even within weeks. Thus, it might be desirable to offer a special pre-release to enhancement providers that is open to all qualified parties, but possibly restricted from the general public, that is far enough in advance of the general premiere as to permit creation of rich enhancements to be done for that premiere; para. 810, 869).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Versace and Reisman in order to manage user requests in accessing available sources.


As per claim 32, Versace does not teach claim 32.
Reisman teaches
the one or more criteria for the particular node comprising a type of access requested (para. 369: type of request to be accommodated; para. 764: direct access to relevant enhancement resources).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Versace and Reisman in order to manage user requests in accessing available sources.

As per claim 33, Versace et al. teaches
the requested access comprising computation access in which the requestor is permitted to complete computations using the particular node as input (col. 11:38-59).  

As per claim 34, Versace et al. teaches
the one or more criteria for the particular node comprising an identity of a requestor of the access (figs. 1, 2A: visual and auditory capture objects in full motion video by camera and output object ID, item 900; col. 30:1-40).  

As per claim 35, Versace et al. teaches
the one or more criteria including a prospective identity of a sensed physical entity (col. 2:1-19: identifying an object in an environment).  

As per claim 36, Versace et al. teaches
the one or more criteria including a sensed feature of a sensed physical entity (fig. 9; col. 10:27-55).

Claims 23-24, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Versace et al. (US 10083523) in view of Reisman (US 20030229900) and further in view of Fachat et al. (US 20030187855).
Specification, para. 8 states that “creation of node within the computer-navigable graph may be restricted to the satisfaction of certain criteria”; para. 75: physical entities, e.g., a tool, hammer etc. has a positional relationship with another physical entity, e.g., “on the table”, “sitting in chair #5” etc.
As per claims 23-24, Versace teaches at col. 2:1-19: identifying an object in an environment; col. 11:38-59: a hierarchy of classifiers that collectively learn to visually recognize an arbitrary number of objects regardless of each object's position and orientation relative to the sensor(s), e.g., a camera; provides a supervised learning environment that not only improves classification accuracy and learning speed but also dynamically creates a user-friendly search interface to the visual system's learned knowledge. Versace does not explicitly teach restriction in creation of certain node.
Reisman further teaches at para. 80: scene graphs; para. 191: restrict viewing or accessing; para. 72, 292-293: the basic functions of such security measures are to identify and authenticate any PC user seeking access to data for a TV, and to use an access control list or similar specification of privileges to determine that the user at the TV and at the PC correspond to one another, at either an individual or family level, as may be desired, or are otherwise to be granted access privileges, with support for the case that different ID schemes and authentication methods may be used at the different device sets. Thus, an unauthorized/unsubscribed user is neither allowed to access nor stored/created a node of a specific file/program etc.; para. 528, 696, 796: independent enhancement providers might be unable to create the most effective enhancements in real time, or even within weeks. Thus, it might be desirable to offer a special pre-release to enhancement providers that is open to all qualified parties, but possibly restricted from the general public, that is far enough in advance of the general premiere as to permit creation of rich enhancements to be done for that premiere. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Versace to include the graph data structure to store characteristics/features of objects, as taught by Reisman, for the advantage of allowing users to create, store, search and retrieve data records only on certain node and thus, prevent accessing and/or creation of certain data or nodes. Even if Versace and Reisman do not explicitly teach restriction in creation,
	Fachat et al. teaches
a restriction in creation of the particular sensed feature node of the computer-navigable graph, a restriction in creation of the particular entity data structure node of the computer-navigable graph (para. 94: an inconsistent node type adding is restricted; para. 35-38: root node, sub-node entities: industries, sub-industries, product groups, products: Porsche-Silver, Ferrari-Red etc.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Versace, Reisman and Fachat in order to effectively protect certain important node in the available graph.

As per claims 28, 30, Versace teaches at figs. 1, 2A: visual and auditory capture objects in full motion video by camera and output object ID, item 900; col. 2:1-19: identifying an object in an environment; col. 11:38-59: a hierarchy of classifiers that collectively learn to visually recognize an arbitrary number of objects regardless of each object's position and orientation relative to the sensor(s), e.g., a camera; provides a supervised learning environment that not only improves classification accuracy and learning speed but also dynamically creates a user-friendly search interface to the visual system's learned knowledge; col. 29:1-14: if the label has never been seen before, the name layer creates a node and associates the current view and object with that name. After this learning, the name layer can also recall a label by returning the string label associated with the maximally active name category node; fig. 15, col. 36:29-66: scene, objects/entities segmentations. 
Reisman teaches at para. 138: restricted to browsing directed to those resources and/or servers; para. 276, 292: data would be relayed from the user's STE only to the same user's PC as a service to the user as data owner, and could be restricted from disclosure to any other party; para. 529: control access to the use of links. Such a method of conditional access and charging for third party links could be applied more generally, to any use of third party links, even on a single device set; para. 696, 796, 810, 869.
Versace and Reisman do not explicitly teach restriction in creation of a particular node or segment of node.
	Fachat et al. teaches
the restriction of creation of or access to a particular signal segment node of the computer- navigable graph comprising a restriction in creation of the particular signal segment node of the computer-navigable graph; the restriction of creation of or access to a particular node of the computer-navigable graph comprising a restriction in creation of the particular node of the computer-navigable graph (para. 54: preventing a new node type to be added into the second graph specification, if its structural definition is contradictory to the a structure definition already given within the first graph specification, then inconsistencies between objects and erroneous provision of attributes can be reliably avoided even when non-specialized stuff maintains the catalog; para. 35-38: nodes and sub-nodes/segment nodes). Therefore, Huitema teaches restricting access or creation of segment node or particular node.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Versace, Reisman and Fachat in order to effectively protect certain important node in the available graph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palaniappan (US 20100145984) teaches at para. 9: Each of the content artifacts from the acquired electronic content attaches to one or more of the nodes of the created multi-dimensional virtual lattice based on explicit definition provided by a user or implicit matching criteria generated by the computer implemented system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        5/7/2021




/ALEX GOFMAN/Primary Examiner, Art Unit 2163